             Case 1:20-mj-00511-TAB Document 2 Filed 06/22/20 Page 1 of 4 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________ Districtof
                                                                      ofIndiana
                                                                         __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
                                                                   )                 1:20-mj-0511
                    IROQUOIS GUNTER                                )
                                                                   )
                                                                   )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 15, 2020              in the county of                Marion          in the
     Southern          District of             Indiana         , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922 (g)(1)                           Possession of a Firearm by a Prohibited Person




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                               s/ Celia A. Wright
                                                                                              Complainant’s signature

                                                                                     Celia A. Wright, Special Agent/ATF
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
           WHOHSKRQH              UHOLDEOHHOHFWURQLFPHDQV

Date:             06/22/2020
                                                                                                 Judge’s signature
                                                                               _______________________________
City and state:                          Indianapolis, IN                        Hon. Tim A. Baker, U.S. Magistrate Judge
                                                                                Tim A. Baker Printed name and title
                                                                                United States Magistrate Judge
                                                                                Southern District of Indiana
   Case 1:20-mj-00511-TAB Document 2 Filed 06/22/20 Page 2 of 4 PageID #: 3




                            AFFIDAVIT IN SUPPORT OF
                      APPLICATION FOR CRIMINAL COMPLAINT

    1.      Your Affiant is a Special Agent (SA) with the federal Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), a component of the United States Department of Justice, and

has served in that capacity since 2015. Your Affiant is currently assigned to the Indianapolis

Group I Field Office – Crime Gun Intelligence Center (CGIC) and is charged with investigating

violations of federal firearms, explosives, and arson laws, as well as offenses enumerated in

Titles 18 and 26 of the United States Code, for all of which your Affiant has received formal

training at the Federal Law Enforcement Training Center and the ATF National Academy. As a

federal agent, your Affiant is a “federal law enforcement officer” within the meaning of Federal

Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the

criminal laws.

    2.      This affidavit is submitted in support of a criminal complaint charging Iroquois

GUNTER with Possession of a Firearm By a Prohibited Person in violation of Title 18, United

States Code, Section 922(g)(1). The information contained in the below numbered paragraphs is

either personally known to your Affiant or told to your Affiant by other law enforcement

officers.

                                 Facts Supporting Probable Cause

    3.      On June 15, 2020, Indianapolia Metropolitan Police Department (IMPD) officers

came into contact with Iroquois GUNTER at 3102 Guion Road in Indianapolis, Indiana. At the

time of this encounter GUNTER was a wanted subject due to having warrants for his arrest.

Officers were able to detain GUNTER and confirmed that he had outstanding warrants.

GUNTER was placed under arrest.




                                                2
   Case 1:20-mj-00511-TAB Document 2 Filed 06/22/20 Page 3 of 4 PageID #: 4




    4.       During a search incident to arrest, IMPD officers located a black Hi-Point, model

JHP, .45 caliber firearm, bearing serial number X456731 in GUNTER’s front right waistband.

The black High Point firearm was loaded with six (6) rounds of ammunition in the magazine and

one (1) round of ammunition in the chamber.

    5.       A computerized search of GUNTER’s criminal history revealed the following felony

convictions:

         a. Two (2) counts of Invasion of Privacy, as a level 6 felony under Marion County

            Cause # 49G17-1809-F6-030374 on or about November 8, 2018, and/or

         b. Two (2) counts of Invasion of Privacy, as a level 6 felony under Marion County
            Cause # 49G17-1809-F6-029893 on or about November 8, 2018, and/or

         c. Criminal Recklessness, as a level 6 felony and Invasion of Privacy as a level 6 felony

            under Marion County Cause # 49G17-1808-F6-028196 on or about November 8,

            2018, and/or

         d. Intimidation, as a level 6 felony, under Marion County Cause # 49G17-1610-F6-

            040780 on or about May 9, 2017, and/or

         e. Intimidation, as a level 6 felony, under Marion County Cause # 49G17-1610-F5-

            040202 on or about May 9, 2017.

    6.       An interstate nexus expert with ATF reviewed the description of the firearm and

ammunition located on GUNTER’s person on June 15, 2020. Based on those characteristics, it

was determined that neither the firearm nor the rounds of ammunition were manufactured in the

state of Indiana. By virtue of their presence in the State of Indiana, therefore, the firearm and

ammunition had to have been transported or shipped in interstate or foreign commerce.




                                                  3
   Case 1:20-mj-00511-TAB Document 2 Filed 06/22/20 Page 4 of 4 PageID #: 5




                                           Conclusion

    7.      Based on the facts set forth in this affidavit, your Affiant submits that probable cause

exists that on June 15, 2020, in the Southern District of Indiana, Iroquois GUNTER, having been

knowingly convicted of a crime punishable by imprisonment for a term exceeding one year, did

knowingly possess a firearm and ammunition, said firearm and ammunition having been shipped

and transported in interstate and foreign commerce, in violation of Title 18, United States Code,

Section 922(g)(1). I respectfully request this Court issue a Criminal Complaint charging

GUNTER accordingly, along with a warrant for his arrest.



                                           V&HOLD$:ULJKW
                                           Celia A. Wright, Special Agent
                                           Bureau of Alcohol, Tobacco, Firearms, and Explosives


Attested to by the applicant in accordance with the requirements of Federal Rules of Criminal
Procedure 4.1 and 41(d)(3) by reliable electronic means. (Telephone)



 June 22, 2020

                                                     _______________________________
                                                      Tim A. Baker
                                                      United States Magistrate Judge
                                                      Southern District of Indiana




                                                 4
